Exhibit 10.104
 
PROMISSORY NOTE
 
$475,000.00
Dublin, Ohio
     
March 16, 2009

 
National Investment Managers Inc., a Florida corporation (the "Maker"), for
value received, hereby promises to pay to Richard L. Kaplan and Hana E. Kaplan
Inter Vivos Trust Agreement dated January 29, 1997 as amended and restated
January 10, 2003 (the "Holder"), or order, the principal sum of Four Hundred
Seventy Five Thousand Dollars ($475,000) (the “Principal”) in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, which shall be payable
in eight (8) equal principal only monthly installments of Thirty Five Thousand
Dollars ($35,000) each, beginning on (i) August 15, 2009 and ending (ii) March
15, 2010;  and three (3) equal installments of  Sixty Five Thousand Dollars
($65,000) plus all accrued interest beginning on April 15, 2010, and ending on
June 15, 2010, (“Remaining Installments”); provided, however, the Principal and
interest payable in the Remaining Installments  may be adjusted pursuant to
Section 2.3 of the Stock Purchase Agreement entered by and between the Maker,
California Investment Annuity Sales, Inc., Richard L. Kaplan and Hana E. Kaplan
Inter Vivos Trust Agreement dated January 29, 1997 as amended and restated
January 10, 2003 and Anthony S. Delfino dated April 3, 2008 (the “Stock Purchase
Agreement”).  Maker further promises to pay interest on the unpaid principal
balance hereof, at the rate of eight (8%) per annum.  Interest shall be
calculated on the basis of a 360 day year and actual days elapsed and paid as a
part of the Remaining Installment payments.  In no event shall the interest
charged hereunder exceed the maximum permitted under the laws of the State of
California.
 
This Note is executed as a replacement note, superseding and terminating the
prior note between the parties dated April 3, 2008, as of the effective date of
this Note.  Interest accrued on the April 3, 2008 note shall be paid to the
Holder within ten (10) business days of the original scheduled payment date of
June 3, 2009.
 
This Note can be prepaid in whole or in part at any time without the consent of
the Holder provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.
 
Further, in the event that the Maker and the Holder are unable to determine if
the Target Revenue (as defined in the Stock Purchase Agreement) has been
achieved pursuant to Section 2.3(a) of the Stock Purchase Agreement, then the
aforementioned payment dates shall be extended to be a date five (5) business
days from the date that the Independent Accounting Firm (as defined in the Stock
Purchase Agreement) resolves any dispute between the Maker and the Holder.
 
The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):
 
a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;
 
b. Admission in writing of the Maker's inability to pay its debts as they
mature;

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.104
 
c. General assignment by the Maker for the benefit of creditors;
 
d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors;
 
e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within sixty (60) days; or
 
f.    Default in the payment of the principal or accrued interest on this Note,
when and as the same shall become due and payable, whether by acceleration or
otherwise, which such default has not been cured within thirty (30) days of the
Holder notifying the Maker in writing of such default; or
 
g.   The employment of John M. Davis, President and Chief Operating Officer of
Maker is involuntarily terminated by the Maker, excluding natural acts.
 
All rights and remedies available to the Holder pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.
 
This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by both Maker and Holder.
 
This Note is subordinate to all Senior Indebtedness.  Notwithstanding anything
to the contrary in this Note, the Holder agree that the indebtedness represented
by this Note and the payment of principal and interest, including any interest
accruing during the existence of an Event of Default, and other amounts owed by
Maker are hereby expressly made subordinate and subject in right of payment to
the prior payment in full of all Senior Indebtedness, and any fees, costs,
enforcement expenses (including legal fees and disbursements), collateral
protection expenses and other reimbursement or indemnity obligations related to
such Senior Indebtedness.  As used herein, “Senior Indebtedness” means the
principal of (and premium, if any) and interest on (i) all indebtedness of Maker
for money borrowed from any bank, merchant bank, savings and loan, insurance
company, finance company, credit union, investment bank, broker-dealer, or other
financial institution of any nature whatsoever, or any affiliate thereof,
whether outstanding on the date of execution of this Note or thereafter created,
assumed or incurred (including, without limitation, all indebtedness evidenced
by that certain (A) Revolving Line of Credit and Term Loan Agreement, dated as
of November 30, 2007, between Maker and RBS Citizens, National Association, and
(B) Securities Purchase and Loan Agreement, dated November 30, 2007, by and
among Maker, Woodside Capital Partners IV, LLC, Woodside Capital Partners IV QP,
LLC, Woodside Capital Partners V, LLC, as assignee of Woodlands Commercial Bank
(f/k/a Lehman Brothers Commercial Bank), Woodside Capital Partners V QP, LLC, as
assignee of Woodlands Commercial Bank (f/k/a Lehman Brothers Commercial Bank)
and Woodside Agency Services, LLC, as collateral agent; and (ii) any deferrals,
renewals, increases, extensions or refinancing of any such Senior Indebtedness
referred to in clause (i) above.  As used herein, “indebtedness of Maker for
money borrowed” means any obligation of, or any obligation guaranteed by, Maker
for the repayment of money borrowed, whether or not evidenced by bonds,
debentures, notes or other written instruments, any capitalized lease obligation
and any deferred obligation for payment of the purchase price of any property or
assets. The Holder agree to furnish any holder of Senior Indebtedness upon
request a subordination agreement that contains reasonably customary
subordination provisions, consistent with the provisions of this Note, which
subordination agreement may, without limitation (x) set forth the priority
rights of the Holder and the holder of the Senior Indebtedness, and (y) prohibit
payments to the Holder that would cause a default under the Senior
Indebtedness.  In the event of and during the continuation of any default or
event of default under any Senior Indebtedness beyond any applicable grace
period with respect thereto, no payment shall be made by or on behalf of Maker,
or demand made by or on behalf of the Holder, on this Note until the date, if
any, on which such default or event of default is waived by the Holder of such
Senior Indebtedness or otherwise cured or has ceased to exist or the Senior
Indebtedness to which such default or event of default relates is discharged by
payment in full in cash.  Northing contained in this Paragraph or elsewhere in
this Note shall prevent Maker, at any time except under the circumstances
described in this Paragraph, form making regularly scheduled payments at any
time of principal of or interest on this Note.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.104
 
This Note shall be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed in that
state, without regard to any of its principles of conflicts of laws or other
laws that would result in the application of the laws of another jurisdiction.
This Note shall be construed and interpreted without regard to any presumption
against the party causing this Note to be drafted.  Each of the parties hereby
unconditionally and irrevocably waives the right to a trial by jury in any
action, suit or proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  Each of the parties unconditionally and
irrevocably consents to the exclusive jurisdiction of the courts of the State of
California located in the County of Los Angeles and the Federal court in the
Central District of California with respect to any suit, action or proceeding
arising out of or relating to this Note or the transactions contemplated hereby,
and each of the parties hereby unconditionally and irrevocably waives any
objection to venue in any such court.
 
This Note shall be binding upon the successors, endorsees or assigns of the
Maker and inure to the benefit of the Holder, its successors, endorsees and
assigns.
 
In the event of any dispute between parties to this Note, the prevailing party
shall be entitled to immediate payment of all costs incurred by such party in
such dispute, including, but not limited to, court costs and reasonable
attorneys' fees.
 
If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
 
NATIONAL INVESTMENT MANAGERS INC.
 

By:
/s/ John M. Davis
 
Name:
John M. Davis
 
Title:
President & Chief Operating Officer
       
Richard L. Kaplan and Hana E. Kaplan Inter Vivos Trust Agreement
dated 1/29/97 as amended and restated 1/10/03
       
/s/ Richard L. Kaplan
 
Name:
Richard L. Kaplan
 
Title:
Trustee
 

 
 
 

--------------------------------------------------------------------------------

 
